Fourth Court of Appeals
                               San Antonio, Texas
                                      July 24, 2014

                                  No. 04-13-00519-CV

                                 Robert SAMANIEGO,
                                       Appellant

                                            v.

                                  Mary SAMANIEGO,
                                       Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-0784-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Objections is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court